DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
	Claims 1-63, 65, 67, 68, and 72-75 have been cancelled.  Claims 64, 69, and 70 have been amended.
	Claims 64, 66, 69-71, and 76 are pending and under examination.

2.	 The Examiner of record is now Ileana Popa, Art Unit 1633.  Therefore, future correspondence should reflect such changes.  The information regarding the examiner, SPE and Art Unit can be found at the end of the Office action.

3.	Acknowledgment is made of the amendment to the instant specification to include the sequence identifiers and the statement regarding the sequence listing.
	

Upon further considerations, all rejection of claims 64, 66, 69-71, and 76 set forth in the final Office action of 4/16/2021 are withdrawn.

New Rejections
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 64, 69-71, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Lukason et al. (Mol. Ther., 2011, 19: 260-265; of record), in view of each Cheng et al. (Current Gene Therapy, 2013, 13: 182-188) and Kotterman et al. (Gene Therapy 2014, 22: 116-126; of record).
Lukason et al. teach that pathological neovascularization associated with ocular disorders such as neovascular age-related macular degeneration and diabetic 8, 2x109, and 2x1010 vg, where intravitreal administration results in sFLT01 expression in retinal cells (claims 64, 71, and 76).  Lukason et al. teach that the level of sFLT01 expression inversely correlates with the level of preexisting anti-AAV neutralizing antibodies (AAV NABs).  See p. 260-261; p. 262, column 1 and Fig. 4.
	Lukason et al. do not specifically teach that the non-human primates have a vitreous antibody concentration between 0.46 and 1.85 mg/ml (claim 64).  Cheng et al. teach that preexisting AAV NABs are present in the vitreous of human subjects affected by pathological neovascularization.  Cheng et al. determined the titers in human serum and vitreous and also that serum AAV NAB levels cannot be used to predict the AAV NAB levels in the vitreous.  Cheng et al. teach the necessity of assessing the effect of AAV NABs on gene transfer to the eye and therapeutic outcome (see p. 182-183; p. 185, Fig. 2; p. 186, column 1, last paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that the non-primate animal model of Lukason et al. could be used to assess how the preexisting human vitreous AAV NAB levels would affect therapy for pathological neovascularization.  One of skill in the art would have found obvious to modify Lukason et al. by intravitreally pre-injecting AAV NABs at the levels found in the human vitreous to achieve the predictable result of assessing whether these levels would affect sFLT01 expression and therapeutic outcome.  
While Lukason et al. and Cheng et al. do not specifically teach that the human AAV NAB levels correspond to a concentration within the claimed range of 0.46 and 
The highest AAV dose used by Lukason et al. was 2x1010, not at least 1x1011, 5x1011, or 1x1013 vg as recited in claims 64, 69, and 70.  Treleaven et al. teach that inhibition by high anti-AAV antibody levels could be overcome by the administration of higher AAV doses (see paragraph bridging p. 1719 and p. 1721; p. 1721, column 2, second full paragraph).  Kotterman et al. teach that intravitreal administration of AAV at a dosage of 1x1013 vg overcomes inhibition by AAV NAB levels (see p. 123, Table 1).  Thus, one of skill in the art would have found obvious to use higher AAV2 doses (including 1x1013 vg) with the reasonable expectation that doing so would identify the AAV2 dose that would be necessary to mediate efficient transduction in human subjects having intermediate or high vitreous AAV NAB levels.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 64, 66, 69-71, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Lukason et al. taken with each Cheng et al., Treleaven et al., and Kotterman et al., in further view of Dalkara et al. (Sci. Transl. Med., 2013, 5: 1-11).
The teachings of Lukason et al., Cheng et al., Treleaven et al., and Kotterman et al. are applied as above for claims 64, 69-71, and 76.  With respect to claim 66, Dalkara et al. teach that AAV2.7m8 mediates enhanced transduction as compared to AAV2 (see paragraph bridging p. 2 and 3; paragraph bridging p. 7 and 8; p. 8, column 2).  Thus, replacing AAV2 with AAV2.7m8 would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in enhanced sFLT01 expression.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 64, 69-71, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Lukason et al., in view of each Boye et al. (Mol. Ther., 2013, 21: 509-519), Probst et al. (British Journal of Ophthalmology, 2004, 88: 667-672; of record), Cheng et al., Treleaven et al., and Kotterman et al.
Lukason et al. teach that pathological neovascularization associated with ocular disorders such as neovascular age-related macular degeneration and diabetic retinopathy is mediated through VEGF upregulation.  Lukason et al. teach inhibiting pathological neovascularization in non-human primate models by intravitreally administering AAV2 encoding sFLT01 at doses of 2x108, 2x109, and 2x1010 vg, where intravitreal administration results in sFLT01 expression in retinal cells (claims 64, 71, and 76).  Lukason et al. teach that the level of sFLT01 expression inversely correlates with the level of preexisting NABs.  See p. 260-261; p. 262, column 1 and Fig. 4.
	Lukason et al. do not specifically teach primate subjects having a vitreous antibody concentration between 0.46 and 1.85 mg/ml (claim 64).  However, using such subjects is suggested by the prior art.  As taught by Boye et al., the teachings of Lukason et al. have inspired human clinical trials with intravitreal delivery of  AAV2-sFLT01 (see p. 513, paragraph bridging columns 1 and 2).  Probst et al. teach that human patients exhibiting diabetic retinopathy and macular edema have intraocular IgG concentrations in intraocular fluid of 0.4 mg/ml and 0.9 mg/ml, respectively (see p. 671, Table 6).  Based on these teachings, one of skill in the art would have found obvious to administer the AAV2-sFLT01 to the human patients taught by Probst et al. with the reasonable expectation that doing so would treat the pathological neovascularization in these patients.  Since Cheng et al. teach that NABs are present in the vitreous of human subjects affected by pathological neovascularization (see p. 182; p. 185, Fig. 2), one of skill in the art would have reasonably expected that the IgG in the vitreous of the human patients taught by Probst et al. would comprise NABs (claim 64).
The highest AAV dose used by Lukason et al. was 2x1010 and not at least 1x1011, 5x1011, or 1x1013 vg (claims 64, 69, and 70).  Treleaven et al. teach that inhibition by high anti-AAV antibody levels could be overcome by the administration of higher AAV doses (see paragraph bridging p. 1719 and p. 1721; p. 1721, column 2, second full paragraph).  Kotterman et al. teach that intravitreal administration of AAV at a dosage of 1x1013 vg overcomes inhibition by AAV NAB levels (see p. 123, Table 1).  Thus, one of skill in the art would have found obvious to use higher AAV2 doses 13 vg) with the reasonable expectation that doing so would identify the AAV2 dose necessary to mediate efficient transduction and thus, therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
 
8.	Claims 64, 69-71, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Lukason et al. taken with each Boye et al., Probst et al., Cheng et al., Treleaven et al., and Kotterman et al., in further view of Dalkara et al.
The teachings of Lukason et al., Boye et al., Probst et al., Cheng et al., Treleaven et al., and Kotterman et al. are applied as above for claims 64, 69-71, and 76.  With respect to claim 66, Dalkara et al. teach that AAV2.7m8 mediates enhanced transduction as compared to AAV2 (see paragraph bridging p. 2 and 3; paragraph bridging p. 7 and 8; p. 8, column 2).  Thus, replacing AAV2 with AAV2.7m8 would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in enhanced sFLT01 expression.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The arguments are answered below to the extent that they pertain to the new rejections.
	The argument of lack of reasonable expectation of success is not found persuasive for the reasons set in the rejections above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.